Citation Nr: 0520353	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  99-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1999, for the grant of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied an effective date earlier 
than February 26, 1999 for service-connected compensation, to 
include consideration of individual unemployability.  

In November 2000 the Board remanded the issue of entitlement 
to reimbursement or payment of the cost of unauthorized 
medical expenses.  The Board noted that in an April 1994 
letter, the RO had informed the veteran that his application 
for service connection for the removal of his teeth was being 
referred to the Dental Clinic at the VA Medical Center in 
Fayetteville, Arkansas.  However, the claims folder did not 
reflect any further action on that claim.  The Board noted 
that the issue of entitlement to service connection for a 
dental disability was "inextricably intertwined" with the 
issues certified for appeal, and thus that matter had to be 
adjudicated prior to further appellate consideration of the 
veteran's claim for unreimbursed medical expenses/outpatient 
dental treatment.  

The Board also observed that the it was unclear whether the 
veteran had submitted a claim for reimbursement or payment of 
unauthorized medical expenses, or a claim for outpatient 
dental treatment. 

Among other things, the Board requested that the VA Medical 
Center in Kansas City, Missouri, again review the veteran's 
claim.  If he applied for outpatient dental services rather 
than for the reimbursement or payment of unauthorized medical 
expenses, he was to be issued a supplemental statement of the 
case that accurately sets forth the issue on appeal.  

It is unclear to the Board to what extent the Board's remand 
order has been fulfilled.  A remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  As a result, the Board is referring the 
"inextricably intertwined" issue of service connection for a 
dental disability, along with the claim for unreimbursed 
medical expenses/outpatient dental treatment, to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On February 26, 1999, VA received the veteran's undated 
VA Form 21-526 seeking service connection for PTSD, hearing 
loss, tinnitus, and arthritis secondary to exposure to 
extreme cold.  


CONCLUSION OF LAW

An effective date for the grant of individual 
unemployability, prior to February 26, 1999, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the May 2004 rating decision, a 
March 2005 statement of the case, and an April 2005 
supplemental statement of the case (SSOC).  Additionally, the 
RO sent the veteran a letter in January 2004 that explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran has maintained that the effective date for the 
grant of individual unemployability should be August 1, 1989.  
He states that due to disabilities for which he was later 
service-connected, the last day he worked was July 31, 1989.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

On February 26, 1999, VA received the veteran's undated VA 
Form 21-526 seeking service connection for PTSD, hearing 
loss, tinnitus, and arthritis secondary to exposure to 
extreme cold.  A June 2002 rating decision granted the 
veteran service connection for residuals of cold injury of 
the bilateral feet and hands.  The effective date was 
February 26, 1999, the date of receipt of the claim for 
service connection.  The June 2002 rating decision also 
granted individual unemployability, effective February 26, 
1999, the first date the veteran met the schedular 
requirements of the benefit.  

The veteran has submitted personal statements and medical 
evidence showing that he was unable to work, due to 
disabilities for which he was later service-connected, prior 
to February 26, 1999.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date for the grant of 
individual unemployability earlier than February 26, 1999, is 
not warranted.  The provisions of 38 C.F.R. § 3.400(b)(2) 
specifically provide that the effective date of an award of 
compensation, based on an original claim, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  There is no evidence or statement dated 
prior to the February 26, 1999 claim for service connection 
that can be construed as an earlier original formal or 
informal claim for service connection.  The Board finds that 
an effective date prior to February 26, 1999, for the grant 
of service connection for residuals of cold injuries of the 
bilateral feet and hands is not warranted.  Thus, the veteran 
did not meet the criteria for individual unemployability 
prior to that date.  38 C.F.R. § 4.16 (2004).

In sum, the veteran's claim for service connection for 
several conditions was received on February 26, 1999, and 
thereafter the RO granted service connection, effective from 
February 26, 1999, or the date of receipt of the claim.  
There is no evidence of record dated prior to the date of 
receipt of the veteran's claim in February 1999 that can be 
construed as an earlier formal or informal claim.  38 C.F.R. 
§ 3.155.  Accordingly, an effective date for the grant of 
service connection, prior to February 26, 1999, is not 
warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the 
veteran's award of individual unemployability is based on 
this grant of service connection, an earlier effective date 
for individual unemployability is not warranted.

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor.  Rodriquez v. West, 189 
F.3d 1351 (Fed.Cir. 1999).  Thus, the RO granted the earliest 
effective date for service connection, and individual 
unemployability based on service-connected disability, that 
the law allows.

The Court of Appeals for Veterans Claims has held that 
"[w]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426 (1994)].  Since the law is dispositive, the claim 
for an earlier effective date for the grant of individual 
unemployability must be denied.  Sabonis, supra.  


ORDER

Entitlement to an effective date for the grant of individual 
unemployability, prior to February 26, 1999, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


